I concur, but upon the added ground that the Industrial Accident Board, upon ample evidence, found that the appellant, Bodah, "did not . . . . , while in the employ of the defendant, Coeur d'Alene Mill Company, sustain a personal injury by accident arising out of and in the course of his employment, and that on or about said day he received no injury which resulted in a hernia, and expressly finds that the hernia, which the claimant alleges to have received, did not appear suddenly or immediately following any injury received by the claimant on said day." This finding, in the absence of a conclusion that it is unsupported by the evidence or contrary to law, should not be lightly set aside or disregarded, and is controlling.